Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on Chinese Application CN201710733130.X dated 08/24/2017 and applicant has filed a certified copy of this Chinese application on 09/21/2018.

Response to Amendment
 Claims 1-19 were previously pending. Claims 1, 5, 13-14, 17 and 19 have been amended. New claim 20 has been added. Claim 9 was previously withdrawn.
Applicant’s amendments to the claims have overcome each and every objection to claims and specification previously set forth in the Non-Final Office Action mailed on 11/09/2020.
A complete action on the merits of claims 1-8 and 10-20 follows below.

Claim Objections
Claim 9 is objected to because of the following informalities:
Status of claim 9 should be “Withdrawn”.Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US Patent No. 4,720,082) in view of McNulty (US Patent No. 6,464,431).
Regarding claim 1, Yang teaches (see annotated Figs. 1 and 3 below) a jack, comprising: a support member coupled to a first upper arm (upper left side support arm 106) and a second upper arm (upper right side support arm 106); a base coupled to a first lower arm (lower left side support arm 106) and a second lower arm (lower right side support arm 106); a first connector (positive screw nut 102 that upper left side arm and lower left side arm are pivotally connected to) pivotally connected to the first upper arm and the first lower arm; a second connector (outer cover 305 that upper right side arm and upper left side arm are pivotally connected to) pivotally connected to the second upper arm and the second lower arm; a lead screw (screw rod 101) fixed to the first connector (col. 3, lines 19-21: two sides of the double way screw rod 101 are coupled respectively between a positive screw nut 102 and a reverse screw nut 103, 303); and a driving member (reverse screw nut 303) having a first through-hole (hole into which a threaded end of the lead screw threadably engages), wherein the driving member is rotatably connected in the second connector (col. 5, lines 37-42) and the lead screw is connected with the first through-hole via thread connection (outer threads of the lead screw 101 is threadably connected with inner threads of the first through holes of the driving member); but in device of Yang the lead screw (screw rod 101) is rotated and a rotation and a translation of the lead screw relative to the connector is prevented.

    PNG
    media_image1.png
    914
    620
    media_image1.png
    Greyscale

McNulty teaches a lifting device (Fig. 2) in which the nut is translated and a rotation and a translation of lead screw 16 relative to a first connector 30 is prevented.
Because these two screw and nut mechanisms were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute (nut as driver and leads screw as translation fixed) for (lead screw as driver and nut as translation fixed).
Regarding claim 2, Yang teaches (see annotated Figs. 1 and 3 above) the second connector (outer  includes a second through-hole extending along a lengthwise direction of the lead screw and configured to receive the driving member (best shown in Fig. 3-2 the driving member 303 is received inside the second connector).
Regarding claim 3, Yang teaches (reproduced and annotated Fig. 3-2 below) the driving member (reverse screw nut 303) includes a middle portion disposed in the second through-hole, a support portion extend from the middle portion toward the first connector, and a driving portion extending from the middle portion in a direction away from the first connector, and wherein the middle portion, the support portion and the driving portion are integrally formed (they are one piece item as shown in Figures 3, 3-1 and 3-2).

    PNG
    media_image2.png
    909
    724
    media_image2.png
    Greyscale

Regarding claim 4, Yang teaches (Figs. 3 and 3-2) the support portion of the driving member includes an inner thread and the lead screw includes an outer thread matching the inner thread of the support portion (col. 3, lines 19-21: two sides of the double way screw rod 101 are coupled respectively between a positive screw nut 102 and a reverse screw nut 103).
Regarding claim 5, Yang teaches (Figs. 1, 6 and 3-2) an edge portion of the lead screw overlaps with an edge portion of the support portion when a height between the support member and the base is minimum (at the lowest position of the jack, a portion of the lead screw 101 is still received in the driving member 303).
Regarding claim 6, Yang teaches a cross section of the middle portion and a cross section of the support portion of the driving member have an annular shape, and wherein the driving portion protrudes radially relative to the middle portion (driving member has larger diameter than middle portion diameter and support portion diameter) and includes an outer cross section matching a driving handle (as shown in Fig. 3, they both have matching circular outer cross section).
Regarding claim 8, Yang teaches (annotated Fig. 3 above) a bearing disposed between the driving member (303) and the second connector (305).
Regarding claim 10, Yang teaches (annotated Fig. 3 and 3-2 above) the driving member further includes a stop (retaining/snap ring) positioned on an outer surface of the support portion at a radial direction and abutting the second connector (abutting end of second connector 303) to prevent movement of the driving member relative to the second connector along a lengthwise direction of the lead screw.
Regarding claim 11, Yang teaches (annotated Fig. 3 and 3-2 above) an outer surface of the support portion includes a groove and the stop is a snap ring embedded into the groove.

Claims 1-3, 6, 12, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Milicic (US Publication No. 2011/0114905) in view of McNulty.
Regarding claim 1, Milicic teaches a jack (abstract: scissor jack), comprising: a support member (carrying head 16) coupled to a first upper arm (left side carrying arms 10, 11) and a second upper arm (right side carrying arms 10, 11); a base (foot 15) coupled to a first lower arm (left side carrying arms 12, 13) and a second lower arm (right side carrying arms 12, 13); a first connector (spindle pivotally (by respective annular rivet 9) connected to the first upper arm and the first lower arm; a second connector (cross member 6) pivotally (by respective annular rivet 9) connected to the second upper arm and the second lower arm; a lead screw (spindle 1) fixed (threadably fixed) to the first connector; and a driving member (guide tube 3) having a first through-hole, wherein the driving member is rotatably connected in the second connector (par. 0103, lines 11-12; also see position of lead screw 1 relative to driving member 3 in Figs. 7 and 18) and the lead screw is connected with the first through-hole via thread connection (3a, 3c of the driving member 3 and outer threads of the lead screw 1); but in device of Milicic the lead screw (screw rod 101) is rotated and translated relative to the first connector and the driving member (nut 3) is not translated and therefore Yang does not teach a rotation and a translation of the lead screw relative to the connector is prevented.
McNulty teaches a lifting device (Fig. 2) in which the nut is translated and a rotation and a translation of lead screw 16 relative to a first connector 30 is prevented.
Because these two screw and nut mechanisms were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute (nut as driver and leads screw as translation fixed) for (lead screw as driver and nut as translation fixed).
Regarding claim 2, Milicic teaches (Figs. 7 and 22) the second connector (cross member 6) includes a second through-hole (hole of 6 shown in Fig. 22 from which the lead screw passes) extending along a lengthwise direction of the lead screw and configured to receive the driving member (3 is received inside 6).
Regarding claim 3, Milicic teaches (annotated Figs. 7 and 22 below) the driving member (guide tube 3) includes a middle portion disposed in the second through-hole, a support portion extend from the middle portion toward the first connector, and a driving portion extending from the middle portion in a direction away from the first connector, and wherein the middle portion, the support portion and the driving portion are integrally formed.

    PNG
    media_image3.png
    474
    780
    media_image3.png
    Greyscale
+
Regarding claim 6, Milicic teaches a cross section of the middle portion and a cross section of the support portion of the driving member have an annular shape (both are cylindrical shaped with a through hole), and wherein the driving portion protrudes radially (end of driving portion) relative to the middle portion and includes an outer cross section matching a driving handle (they are both hexagonal shaped).
Regarding claim 12, Milicic teaches (reproduced and annotated Fig. 7 below) the lead screw includes a threaded portion and a smooth rod portion and a height limiting portion (2) adjacent the threaded portion (adjacent to an end of threaded portion) and extending radially from the smooth rod portion (it has larger outer size than outer size of the lead screw), and wherein the height limiting portion contacts an end of the support portion when a height between the support member and the base is maximum (see Figs. 5 and 7).

    PNG
    media_image4.png
    768
    707
    media_image4.png
    Greyscale

Regarding claim 17, Milicic teaches a scissor jack assembly, comprising: a scissor jack (abstract: scissor jack), comprising: a support member (carrying head 16), a first upper arm (left side carrying arms 10, 11) and a second upper arm (right side carrying arms 10, 11) coupled to the support member (via carrying head rivets 18, 18), a base (foot 15), a second upper arm (right side carrying arms 10, 11) and a second lower arm (right side carrying arms 12, 13) coupled to the base (via foot rivets 17, 17), a first connector (spindle mount 8) pivotally (by respective annular rivet 9) connected to the first upper arm and the first lower arm, a second connector (cross member 6) pivotally (by respective annular rivet 9) connected to the second upper arm and the second lower arm, a lead screw (spindle 1) fixed (threadably fixed) to the first connector, and a driving member (guide tube 3)  rotatably connected to the second connector (par. 0103, lines 11-12; also see position of lead screw 1 relative to driving member 3 in Figs. 7 and 18), the driving member (3) including a support portion (annotated Figs. 7 and 22 above) having an inner thread (at 3a, 3c, 3d) and a driving portion (hexagonal end portion best shown in Fig. 8), wherein a portion (outer threads) of the lead screw is engaged with the support portion of the driving member; and a driving handle (crank and handle wheel 5) including a sleeve portion (hand wheel 5) to actuate the driving member (par. 0107), wherein the sleeve portion includes an opening (hexagonal through hole of 5), wherein the opening is aligned with a first through hole (through hole of the driving member 3) when the sleeve portion is engaged with the driving portion (see Fig. 7); but in device of Milicic the lead screw (screw rod 101) is rotated and translated relative to the first connector and the driving member (nut 3) is not translated and therefore Yang does not teach a rotation and a translation of the lead screw relative to the connector is prevented.
McNulty teaches a lifting device (Fig. 2) in which the nut is translated and a rotation and a translation of lead screw 16 relative to a first connector 30 is prevented.
Because these two screw and nut mechanisms were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute (nut as driver and leads screw as translation fixed) for (lead screw as driver and nut as translation fixed).
Regarding claim 19, Milicic teaches an outer cross section of the driving portion of the jack has a hexagon shape, and the sleeve portion of the driving handle includes a corresponding inner surface having a hexagon shape to facilitate an engagement between the driving portion and the driving handle (see inner hexagonal shaped surface of hand wheel 5 of the driving handle engaging outer hexagonal shaped surface of the driving portion of the driving member in Figs. 7 and 8).

Claims 7, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Milicic in view of McNulty and further in view of Cuneo et al. (EP_3773_A1_I) hereinafter Cuneo.
Regarding claim 7, Milicic teaches the driving portion includes a cross section area having a hexagon shape (see 3 in Fig. 8), but Milicic alone or in combination with McNulty does not explicitly teach the driving member is formed by cold extrusion.
Cuneo teaches bushings can be made from cylindrical metal pieces or slabs by cold extrusion process with a press die 8 and reciprocating punch 4 (abstract).
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to produce the driving member by cold extrusion from cylindrical metal pieces or slabs which is quicker and more efficient than machining process.

Regarding claim 14, Milicic teaches a scissor jack (abstract: scissor jack), comprising: a first connector (spindle mount 8) to connect a first upper arm (left side carrying arms 10, 11) and a first lower arm (left side carrying arms 12, 13); a second connector (cross member 6) to connect a second upper arm (right side carrying arms 10, 11) and a second lower arm (right side carrying arms 12, 13); a lead screw (spindle 1) fixed (threadably fixed) to the first connector; a driving member (guide tube 3) connected to the second connector (par. 0103, lines 11-12; also lead screw 1 and driving member 3 in Figs. 7 and 18), wherein the driving member (3) is a hollow pipe (best shown in Figs. 7 and 8), includes a middle portion disposed in the second connector, a support portion extending from the middle portion toward the first connector, and a driving portion extending from the middle portion away from the first connector (see annotated Fig. 7 above), wherein the support portion includes an inner thread matching the lead screw (3a, 3c of the driving member 3 and outer threads of the lead screw 1), and a cross section of the driving portion is greater than a cross section of the middle portion and the driving member is integrally formed (annotated Figs. 7 and 22 above), wherein at least a portion of the support portion of the driving member is connected with the lead screw (threads of the lead screw and 3a, 3c and 3d of driving member 3; also inner hole of driving member 3 with 2 of spindle driver 1), a rotation of the driving portion along the lead screw at a first direction enable a decreased distance between the first connector and the second connector (axis of rotation of driving member 3 is in direction of longitudinal axis of the lead screw, clockwise rotation of the driving member 3 raises height of the jack and increases distance between the support member 16 and the base 15 and decreases distance between the first connector and the second connector) and a rotation of the driving portion along the lead screw at a second direction enables an increased distance between the first connector and the second connector (counter-clockwise rotation of the driving member 3 lowers height of the jack and decreases distance between the support member 16 and the base 15 and increases distance between the first connector and the second connector); but does not explicitly teach the driving member is formed by cold extrusion; also in device of Milicic the lead screw (screw rod 101) is rotated and translated relative to the first connector and the driving member (nut 3) is not translated and therefore Yang does not teach a rotation and a translation of the lead screw relative to the connector is prevented.
McNulty teaches a lifting device (Fig. 2) in which the nut is translated and a rotation and a translation of lead screw 16 relative to a first connector 30 is prevented.
Because these two screw and nut mechanisms were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute (nut as driver and leads screw as translation fixed) for (lead screw as driver and nut as translation fixed).
Cuneo teaches bushings can be made from cylindrical metal pieces or slabs by cold extrusion process with a press die 8 and reciprocating punch 4 (abstract).
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to produce the driving member by cold extrusion from cylindrical metal pieces or slabs which is quicker and more efficient than machining process.
Regarding claim 15, Milicic teaches a bearing (ball bearing 4) to support rotation of the driving member in the second connector (par. 0008 and 0015).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Milicic in view McNulty and further in view of Curok (US Patent No. 1,982,642.
Regarding claim 18, Milicic teaches the driving handle (crank and handle wheel 5) further includes a lever (par. 0107: crank); but Milicic alone or in combination with McNulty does not explicitly teach the lever pivotally connected to the sleeve portion.
Curok teaches a lifting jack having a driving handle (41-47) having a sleeve portion (41) and a lever (42-47). Curok teaches this operating means can be folded upon itself to occupy, but comparatively small space but when in use it is extended to the position shown in Figure 6 and thus permits of the jack being placed in an unhandy position and at the same time conveniently operated.
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to make the lever of the driving handle of combined device of Milicic and McNulty pivotally connected to the sleeve portion. Doing so would make storage easier in small space and would make it possible to conveniently operate the jack in unhandy positions.

Allowable Subject Matter
Claims 13, 16 and 20 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 16 would be allowable for disclosing “the through-hole has a square shape and a cross section of the connection portion has a square shape”. This limitation with other claimed limitation in a whole, make the instant invention neither anticipated nor rendered obvious by any of the prior art in record.
The closest prior art to the claimed invention of claim 16 is Milicic.Milicic teaches the first connector includes a through-hole (through-hole inside 8), the lead screw includes a connection portion disposed inside the through-hole of the first connector (they are threadably connected) and a first end (left end of lead screw 1 that 1a is part of, as best shown in passing through the through-hole and disposed outside the first end at a direction away from the second connector.

Claim 13 would be allowable for disclosing “the first connector includes a third through-hole, and the lead screw includes a connection portion disposed inside the third through-hole, and wherein a cross sectional shape of an outer surface of the connection portion of the lead screw and a cross sectional shape of the third through-hole are configured to prevent relative rotation of the lead screw in the third through-hole.
The closest prior art to the claimed invention of claim 13 are Milicic and McNulty. But in device of McNulty the lead screw is prevented from translation and rotation by a fastener 30.

Claim 20 would be allowable for disclosing “the first connector includes a third through-hole, the lead screw includes a connection portion disposed inside the third through-hole, and wherein the third through-hole has a square shape and a cross section of the connection portion has a square shape”.
The closest prior art to the claimed invention of claim 20 are Milicic and McNulty. But Milicic alone or in combination with McNulty does not teach this claimed structural limitations of the first connector.

Response to Arguments
Applicant’s arguments with respect to amended claims 1, 14 and 17 have been considered but are moot because the arguments do not apply to the new secondary reference and combination of the references being used in the current rejection as necessitate by amendments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In device of M. Westrate (US Patent No. 1,545,223) nut 14 is translated to lift and screw 16 is fixed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464.  The examiner can normally be reached on Monday-Thursday 5:30am-4:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/MAHDI H NEJAD/Examiner, Art Unit 3723         

/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723